Exhibit 10.13

THE WESTERN UNION COMPANY

NON-EMPLOYEE DIRECTOR DEFERRED COMPENSATION PLAN

1. Purpose. The purpose of The Western Union Company Non-Employee Director
Deferred Compensation Plan (the “Plan”) is to provide members of the Board of
Directors of The Western Union Company (the “Company”) who are not employees of
the Company or its subsidiaries with the opportunity to defer the receipt of all
or any portion of their annual retainers otherwise payable to them in their
capacity as non-employee directors of the Company. Elections under this Plan
shall result in the grant of stock options and unrestricted stock units
authorized by The Western Union Company 2006 Non-Employee Director Equity
Compensation Plan (the “Equity Plan”). Capitalized terms not defined herein
shall have the respective meanings assigned to such terms by the Equity Plan.

2. Administration. The Plan shall be administered by the Committee. Each year,
the Committee, at its sole discretion will determine which members of the Board
of Directors of the Company will be offered participation in the Plan.

The Committee shall, subject to the terms of this Plan, determine such grants,
the exercise price associated with an NQO, the time and conditions of exercise
or settlement of unrestricted stock units and all other terms and conditions of
such grants.

The Committee shall, subject to the terms of this Plan, interpret this Plan and
the application thereof and establish, amend and revoke rules and regulations as
it deems necessary or desirable for the administration of the Plan. All such
interpretations, rules, regulations and conditions shall be final, binding and
conclusive. A majority of the Committee shall constitute a quorum. The acts of
the Committee shall be either (i) acts of a majority of the members of the
Committee present at any meeting at which a quorum is present or (ii) acts
approved in writing by all of the members of the Committee without a meeting.
The Committee may authorize any one or more of their number or the Secretary or
any other officer of the Company to execute and deliver documents on behalf of
the Committee.

No member of the Board or the Committee, and no other officer of the Company or
Secretary to whom the Committee delegates any of its power and authority
hereunder, shall be liable for any act, omission, interpretation, construction
or determination made in connection with this Plan in good faith, and the
members of the Board and the Committee and such officers or Secretary shall be
entitled to indemnification and reimbursement by the Company in respect of any
claim, loss, damage or expense (including attorneys’ fees) arising therefrom to
the full extent permitted by law.

3. Eligibility. Each member of the Board of Directors of the Company who is not
an employee of the Company or any of its subsidiaries (an “Eligible Director”)
shall be eligible to participate in the Plan, if selected by the Committee, and
to make the elections provided hereunder. Each Eligible Director who elects to
participate in this Plan shall be referred to herein as a “Participant.”



--------------------------------------------------------------------------------

4. Deferral of Retainer.

(a) Annual Elections. Prior to the first day of each calendar year beginning on
or after January 1, 2006, each Eligible Director shall be permitted to elect, in
accordance with rules and procedures established by the Committee, that 100
percent, or a lesser percentage as the Committee may determine in its sole
discretion, of such Eligible Director’s retainer to be earned in such calendar
year not be paid to the Eligible Director, but, at the election of such Eligible
Director, be replaced by issuance under the Equity Plan of either (i) a
combination of (A) an immediately exercisable NQO to purchase a number of whole
shares of the Company’s common stock such that the option has a fair value, as
determined by the Committee, of 75% of the amount to be deferred pursuant to
such election, and (B) unrestricted stock units representing shares of the
Company’s common stock with a fair market value (as defined in the Equity Plan)
equal to the remainder of the amount to be deferred pursuant to such election,
provided that any fractional shares shall be rounded up to the next whole share,
or (ii) unrestricted stock units representing shares of the Company’s common
stock with a fair market value (as defined in the Equity Plan) equal to the
entire amount subject to such election, provided that any fractional shares
shall be rounded up to the next whole share. Notwithstanding the foregoing, such
options and unrestricted stock units shall not be issued at the time of such
election, but shall be issued as of such date as shall be determined by the
Committee consistent with section 409A of the Code and the terms of the Equity
Plan, and the number of shares subject to each such option and the number of
unrestricted stock units issued shall be determined based on the fair market
value (as defined in the Equity Plan) of a share of the Company’s common stock
as of such date.

(b) Initial Elections. An individual who becomes an Eligible Director after a
calendar year has commenced shall be permitted to make a deferral election under
this Plan not later than the 30th day following the date the individual first
becomes an Eligible Director with respect to the amount of annual retainer
earned and payable to such Eligible Director after the date of such election.

(c) Effect of Elections. Any election made pursuant to Sections 4(a) or 4(b)
above, as the case may be, once made, shall remain in effect for future calendar
years unless the Eligible Director makes a new election. In order to elect a
deferral for any subsequent calendar year, an Eligible Director must make a new
election prior to the calendar year for which the new election is to be
effective. In no event shall a Salary Deferral election apply to compensation
payable for services rendered prior to the date on which such election is
received by the Company. Each Participant’s retainer shall be reduced by the
amount subject to the deferral election made on his or her behalf. Dividend
equivalents shall be deferred in the form of additional unrestricted stock units
issued under the Equity Plan, the number of which shall be determined based on
the fair market value (as defined in the Equity Plan) of the Company’s common
stock on the applicable dividend record date.

 

2



--------------------------------------------------------------------------------

5. Distributions With Respect to Unrestricted Stock Units.

(a) In general. Except to the extent otherwise elected by an Eligible Director
in his or her deferral election made pursuant to Section 4 hereof, on the first
business day of January next following the date on which the Eligible Director’s
services as a member of the Company’s Board of Directors terminates for any
reason, the Participant (or his or her estate or beneficiary, as the case may
be) shall receive a distribution of shares of the Company’s common stock
represented by all the unrestricted stock units issued to the Participant
pursuant to this Plan.

(b) Unforeseeable Emergency. If a Participant provides satisfactory evidence of
an unforeseeable emergency, the Participant may request a distribution of all or
a portion of the Participant’s deferral accounts maintained under the Plan prior
to the date on which payments would have commenced under Section 5(a) hereof. An
“Unforeseeable Emergency” shall mean (i) a severe financial hardship to a
Participant resulting from an illness or accident of the Participant, or the
spouse or a dependent (as defined in section 152(a) of the Code) of the
Participant, (ii) the loss of a Participant’s property due to casualty or
(iii) such other similar extraordinary and unforeseeable circumstances arising
as a result of events beyond the control of the Participant.

6. Unfunded Plan. No funds, securities or other property of any nature shall be
segregated or earmarked for any current or former Participant, beneficiary or
other person. Accordingly, no current or former Participant, Beneficiary or
other person, individually or as a member of a group, shall have any right,
title or interest in any Plan account, in any fund or specific sum of money, in
any asset or in any shares of stock which may be acquired by the Company in
respect of its obligations hereunder, the sole right of the Participant being to
receive a distribution as a general creditor of the Company with an unsecured
claim against its general assets.

7. Amendment. The Board and the Committee shall each have the right to amend the
Plan from time to time, except that no amendment shall reduce the amount
credited or awarded to a Participant hereunder or adversely affect the rights of
any Participant or his or her Beneficiary with respect to amounts previously
deferred under the Plan, or change the timing of distributions in a manner
inconsistent with section 409A of the Code, without the consent of such
Participant or, if the Participant is deceased, his or her Beneficiary. Any
amendment shall be adopted by action of the Board or Committee; provided,
however, that the Equity Plan Committee of the Company and the Chief Executive
Officer of the Company shall be, and hereby are, also authorized to amend the
Plan, but only to the extent that such amendment: (i) is required or deemed
advisable as the result of legislation or regulation; (ii) concerns solely
routine ministerial or administrative matters; or (iii) is not routine,
ministerial or administrative, but does not materially increase any cost to the
Company.

8. General Provisions

(a) Non-Alienation of Benefits. A Participant’s rights to the amounts
represented by unrestricted stock units issued under the Equity Plan in respect
of elections made hereunder shall not be salable, transferable, pledgeable or
otherwise assignable, in whole or in part, by the

 

3



--------------------------------------------------------------------------------

voluntary or involuntary acts of any person, or by operation of law, and shall
not be liable or taken for any obligation of such person. Any such attempted
grant, transfer, pledge or assignment shall be null and void and without any
legal effect.

(b) Compliance With Section 409A of Code. This Plan is intended to comply with
the provisions of section 409A of the Code, and shall be interpreted and
construed accordingly. This Plan may be amended in accordance with Section 7 at
any time to satisfy any requirements of section 409A of the Code or guidance
provided by the U.S. Treasury Department to the extent applicable to the Plan.

(c) Severability. If any provision of the Plan shall be held illegal or invalid
for any reason, such illegality or invalidity shall not affect the remaining
provisions of the Plan, and the Plan shall be enforced as if the invalid
provisions had never been set forth therein.

(d) Successors in Interest. The obligation of the Company under the Plan shall
be binding upon any successor or successors of the Company, whether by merger,
consolidation, sale of assets or otherwise, and for this purpose reference
herein to the Company shall be deemed to include any such successor or
successors.

(e) Governing Law; Interpretation. The Plan shall be construed and enforced in
accordance with, and governed by, the laws of the State of Delaware. The Company
intends that transactions under the Plan shall be exempt under Rule 16b-3
promulgated under Section 16 of the Securities Exchange Act of 1934, as amended.

(f) Termination of the Plan. The Board of Directors of the Company may terminate
the Plan at any time; provided, however, that termination of the Plan shall not
adversely affect the rights of a Participant or beneficiary thereof with respect
to amounts previously deferred under the Plan without the consent of such
Participant and that of such Participant’s beneficiary.

 

4